AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case F § LE D

 

j

 

UNITED S"[ ATES OF AMERICA JUDGMENT IN SRIMINAL CASE DEPUT¥

 

UNITED STATES DISTRICT C URT APR 033 2019

SOUTHERN DISTRICT OF CALIFORN A cLERK U S_ D$TR\CT COURT
UTHERN DlSTRlC*l OF CALlFORN|A

 

V (For Offenses Committ?d On or After November l, 1987)

JOSE sANTOs-DE PAZ (1)

USM Number

[:] _
THE DEFENDANTI
IXI pleaded guilty to cou

l:l was found guilty on c
after a plea of not gu

Accordingly, the defendan

Case Number: 3: l9-CR-OO39l-GPC

J ami L Ferrara
Defendant’s Attomey

24149-112

nt(s) l of the Information

 

ount(s)
lty.
t is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section / Nature of Offense Count
8: 1325 - Improper Entry By An Alien (Felony) l
The defendant is sen‘enced as provided in pages 2 through 5 of this judgment

The sentence is imposed }:
§ The defendant has be
[:l Count(s)

ursuant to the Sentencing Reform Act of 1984.

en found not guilty on count(s)

 

is dismissed on the motion of the United States.

 

m Assessment: $100.00 waived

[:] JVTA Assessment*

$

*Justice for Victims of Traff`lcking Act of 2015, Pub. L. No. l 14-22.

Fine waived

[l Forfeiture pursuant to order filed , included herein.

IT IS ()RDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paicl.

lf ordered to pay restitution, the defendant must notify the court and United States Attomey of

any material change in the defendant’s economic circumstances

March 29. 2019

Date of Imposition of Sentenceé_@
@’7/<y

HON GONZALO P. CURIEL
UNITED STATES DISTRICT JU E

 

AO 245B (CASD Rev. l 19) Judgment in a Criminal Case

 

DEFENDANT:
CASE NUMBER:

IOSE SANT()S-DE PAZ (l) Judgment - Page 2 0f5
3 : l9-CR-0039 l -GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

Ninety (90) days

El:l

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant

The defendant
l:l at

s remanded to the custody of the United States Marshal.

must surrender to the United States Marshal for this district:

A.M. on

 

 

l:l as notified by the United States Marshal.

The defendant
Prisons:

must surrender for service of sentence at the institution designated by the Bureau of

[l on 0r before

[l as notified by the United States Marshal.

l:l as notified by the Probation Or Pretrial Services Office.

RETURN

l have executed this uudgment as follows:

at

Defendant delivered on tO

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3119-CR-0039l-GPC

 

AO 245B (CASD Rev. 1 19) Judgment in a Criminal Case

 

DEFENDANT: JOSE SANTOS-DE PAZ (1) Judgment - Page 3 of 5
CASE NUMBER: 3:19-CR-00391-GPC
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
One (l) year
MANDATORY CONDITIONS

l. The defendant must not commit another federal, state or local crime.
. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

l:l'l`he above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. EThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitutiorl. (check if applicable)

5. []The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. l:]The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. []The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached oage.

3:19-CR-()0391-GPC

 

AO 245B (CASD Rev. l 19) Judgment in a Criminal Case

 

IOSE SANTOS-DE PAZ (l) Judgment - Page 4 of5

3219-CR-0039l-GPC

DEFENDANT:
CASE NUMBER:

STANDARD CONDITIONS OF SUPERVISI()N

supervised release, the defendant must comply with the following standard conditions of
ions are imposed because they establish the basic expectations for the defendant’s behavior
dentify the minimum tools needed by probation officers to keep informed, report to the

ut improvements in the defendant’s conduct and condition.

As part of the defendant’s
supervision. These condit
while on supervision and i
court about, and bring abo

l.

 

The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release fro imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a differe ttirne frame.

After initially reporting t the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the efendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

The defendant must not owingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from he court or the probation officer.

The defendant must ans er truthfully the questions asked by their probation officer.

The defendant must live at a place approved by the probation officer. lf the defendant plans to change where they live or
anything about their livi g arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change lf notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

w the probation officer to visit them at any time at their home or elsewhere, and the defendant must
cer to take any items prohibited by the conditions of their supervision that he or she observes in plain

The defendant must allo
permit the probation offi
view.

The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. lf the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. lf notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circ umstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected char,ge.

. The defendant must not communicate or interact with someone they know is engaged in criminal activity. lf the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permiss on of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nunchakus or tasers).

ll.The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or

informant without first

12. If the probation officer
officer may require the

The probation officer m

13. The defendant must fol

getting the permission of the court.

determines the defendant poses a risk to another person (including an organization), the probation
defendant to notify the person about the risk and the defendant must comply with that instruction
ay contact the person and confirm that the defendant notified the person about the risk.

ow the instructions of the probation officer related to the conditions of supervision

3:19-CR-0039l-GPC

 

AO 245B (CASD Rev. l

DEFENDANT:
CASE NUMBER:

l. If deported, ex¢
illegally and r
supervision wa

//

 

19) Judgment in a Criminal Case

IOSE SANTOS-DE PAZ (l) Judgment - Page 5 of 5
3:19-CR-0039l-GPC

SPECIAL CONDITIONS OF SUPERVISION

:luded or allowed to voluntarily return to country of origin, not reenter the United States
sport to the probation officer within 24 hours of any reentry into the United States;
ived upon deportation, exclusion, or voluntary departure.

3119-CR-0039l-GPC

